DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 01/20/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 6, and 11 and cancelled claims 5, 10, and 15.  Claims 1-4, 6-9, and 11-14 are currently pending and have been rejected as follows. 

Information Disclosure Statement
The information disclosure statement filed on 11/02/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered. 

Response to Amendment
	The objections to claims 1, 6, and 11 are withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection of claims 1-4, 6-9, 11-14 is maintained. 
	The 35 U.S.C. 103 rejection(s) of claims 1-4, 6-9, and 11-14 are withdrawn in view of the amendments to the claims. See reasons explained below. 

Response to Arguments
	Applicant’s argument(s) with respect to 35 U.S.C. 101 are fully considered but unpersuasive. Applicant asserts that “The above noted obtaining the expected utility is not amount to a general purpose computer that attempts to apply the abstract idea in a technological environment and, therefore, is the additional elements that are sufficient to amount to significantly more than the judicial exception.” (Remarks P. 10). This argument is unpersuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “obtaining an agent distance from each of the one or more agent to the respective appreciation candidates” however plural “one or more agents” is recommended: --obtaining an agent distance from each of the one or more agents to the respective appreciation candidates--. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a system and method for determining/simulating agent appreciation behavior, i.e. order of exhibit viewing, based on various criteria, including proximity, congestion, and degrees of satisfaction, and based on the determined behavior/people flow planning an arrangement of an event space. Examiner formulates an abstract idea analysis, The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “non-transitory computer readable recording medium” (claims 1-4), “system” (claims 6-9), and “apparatus” (claims 11-14). 
Step 2A – Prong 1: Claims 1-4, 6-9, and 11-14 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 6, and 11:
Selecting an appreciation target, when an agent of an appreciation behavior for a plurality of exhibits in an event space appreciates a first exhibit, based on a relative position with respect to the agent and a congestion status, from among a set of appreciation candidates which includes the first exhibit and exhibits other than the first exhibit and is included in the plurality of exhibits; 
when the appreciation target is the first exhibit, causing the agent to continue appreciation; 
when the appreciation target is a second exhibit other than the first exhibit, causing the agent to move to the second exhibit;
determining a threshold based on a remaining time for which the agent is allowed to stay in the event space; 
comparing a degree of satisfaction of the agent on the first exhibit or the second exhibit which is the appreciation target with the threshold; and 
reproducing a people flow, in which a backtrack occurs, in the event space by removing, from the set of appreciation candidates, the first exhibit or the second exhibit having the degree of satisfaction of the agent which is equal to or more than the threshold, counting a number of one or more agents within a specific distance from respective appreciation candidates of the set of appreciation candidates after removing, obtaining a degree of congestion indicating a congestion status with respect to the respective appreciation candidates by obtaining a reciprocal of the number of the one or more agents for the respective appreciation candidates, obtaining an agent distance from each of the one or more agent to the respective appreciation candidates, obtaining an evaluation value by obtaining a reciprocal of the agent distance for the respective appreciation candidates, obtaining an exit distance from an exit to the respective appreciation candidates, obtaining first relative importance of the degree of congestion, second relative importance of the evaluation value and third relative importance of the exit distance, obtaining an expected utility by adding, for the respective appreciation candidates, a multiplication of the first relative importance and the degree of congestion, a multiplication of the second relative importance and the evaluation value and a multiplication of the third relative importance and the exit distance and selecting a next appreciation target from among the set of appreciation candidates after removing based on the expected utility for the respective appreciation candidates to determine an arrangement of the plurality of exhibits in the event space so as to reduce congestion based on the reproduced people flow. (finding that the aforementioned elements merely set forth the obtaining of data values and/or calculations, e.g. adding and multiplying of values, as part of the mathematical evaluation(s)/simulation of the reproduced people flow and thus are part of the abstract idea, falling well within the categories of mental processes and mathematical concepts as described in further detail below) 
Dependent claims 2-4, 7-9, and 12-14 recite the same or similar abstract idea(s) as independent claims 1, 6, and 11 with merely a further narrowing of the abstract idea(s) to particular data types/variables analyzed or analyses made to select the appreciation target, including: 
In claims 2, 7, and 12: Setting the degree of satisfaction which is increased by appreciation for each of the exhibits; 
In claims 3, 8, and 13: wherein the selecting further selects the appreciation target based on the degree of satisfaction for each of the exhibits.
In claims 4, 9, and 14: selecting an exhibit which is previously appreciated by the agent as an appreciation target again; and outputting a result of aggregating movements of the agent including information of moving to the selected exhibit. 
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed reproducing of a people flow, i.e. estimating movement behavior of people in the event space, to determine an arrangement of exhibits based on evaluations/calculations of selected appreciation targets according to various parameters/criteria including degrees of satisfaction, degrees of congestion, and distance values, is found to correspond to the category(ies) of:
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” and/or “Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the selecting of appreciation targets and determination of an arrangement of an event space based on various criteria/constraints to “reproduce a people flow”, i.e. simulate agent behavior, are performed using mathematical formulations and calculations as indicated above, e.g. obtaining values by adding or multiplying (claims 1, 6, and 11) (see also Spec at least: [0072]-[0082] and Figs. 4 and 7-11), that are also data observations, evaluations and/or judgements capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: Claims 1-4, 6-9, and 11-14 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A non-transitory computer-readable recording medium recording a simulation program for causing a computer to execute a process” (claims 1-5), “by a computer” (claim 6), and “An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to:” (claims 11-15), the aforementioned elements are found to  merely amount to generic computer components (Spec at least: [0031]-[0033] and Fig. 1, 15) that attempt to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore fail to integrate the recited abstract idea into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to [mathematically] simulating agent appreciation behavior, i.e. order of exhibit viewing, to determine an [optimal] arrangement of exhibits for an event space based on various mathematical calculations and correlations of criteria/data variables, including proximity, congestion, and degrees of satisfaction. 
	Claims 1-4, 6-9, and 11-14 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Reasons for Overcoming the Prior Art
None of the prior art of record, taken individually or in combination, teach or reasonably suggest the combination of elements in independent claims 1, 6, and 11. The prior art references most closely resembling Applicant’s claimed invention are as follows:
The prior art previously made of record including: Okada et al. “Optimal Layout of Exhibits for Congestion Reduction in Open-Plan Exhibition”, Transactions of the JSME, Vol. 80, Issue 811, P. 1-14 (2014), Wong, Kai Yip, et al. "Density distribution and local behaviour for realistic crowd simulation." IADIS International Computer Graphics and Visualization (2007), and Pluchino, Alessandro, et al. "Agent-based simulation of pedestrian behaviour in closed spaces: a museum case study." arXiv preprint arXiv:1302.7153 (2013)., as described in detail in the previous office action(s), but failing both individually and in combination to teach or suggest at least: “obtaining first relative importance of the degree of congestion, second relative importance of the evaluation value and third relative importance of the exit distance, obtaining an expected utility by adding, for the respective appreciation candidates, a multiplication of the first relative importance and the degree of congestion, a multiplication of the second relative importance and the evaluation value and a multiplication of the third relative importance and the exit distance and selecting a next appreciation target from among the set of appreciation candidates after removing based on the expected utility for the respective appreciation candidates to determine an arrangement of the plurality of exhibits in the event space so as to reduce congestion based on the reproduced people flow.” , finding that although Okada describes incorporating considerations and variables of agent distance to exhibits, distance to exit, and congestion factors into the equations and simulation of people flow and exhibit placement optimization, the equations and evaluations of (e.g. at least P.8, P. 13 and P. 18; Eq. 7, 12, 13, ; noting: P.13: “Rules to determine the exhibits to view are prescribed as follows. 1. View in order from the closest exhibit. 2. View in order from exhibits without congestion. 3. To view all exhibits and then get out from the exit easily, view in order from the one furthest from the exit.”; P. 15-18, Eq. 20, 21) do not describe the specific summation of these variables multiplied by respective weights/ “relative importance” and the prior art, including those references indicated below, fails to reasonably teach or suggest this specific utility calculation/function obtained and used in the selection of appreciation targets as claimed;
Okada, Masafumi, Yuichi Motegi, and Ko Yamamoto. "Human swarm modeling in exhibition space and space design." 2011 IEEE/RSJ International Conference on Intelligent Robots and Systems. IEEE, 2011. (previously cited IDS dated 11/14/2019): describing modeling of behavior in an exhibition space including simulating individual movement and trajectories and optimizing placement of exhibits 
Mathias, Mayeul, et al. "Personalized sightseeing tours: a model for visits in art museums." International Journal of Geographical Information Science 31.3 (2017): 591-616. (previously cited PTO-892 dated 10/20/2021): describing museum modeling to determine user tours of the exhibits based on museum topology constraints, exhibit satisfaction, user preferences and time constraints for exhibit viewing 
Li, Jin, et al. "Multi-stage dynamic coordination model for large-scale crowd's activities based on multi-agent." 2009 WRI World Congress on Computer Science and Information Engineering. Vol. 1. IEEE, 2009. : describing simulating agent behavior based on utility functions for visiting an attraction comprising weighted factors of preference and visiting time 
Maggi, Elena, Fabrizio Stupino, and Franco Fredella. "A multi-agent simulation approach to sustainability in tourism development." (2011). : describing calculating level of satisfaction of model agents using utility functions in tourist simulation
Godoy Del Campo, Julio. "Online Action Selection Methods for Multi-Agent Navigation." (2016). (previously cited 892 dated 04/01/2021): 
Wineman, Jean D., and John Peponis. "Constructing spatial meaning: Spatial affordances in museum design." Environment and Behavior 42.1 (2010): 86-109.: describing analysis of visitor behavior for museum design including collecting metrics regarding visitor contact and engagement with exhibitions and evaluated effects of layout on visitor path and sequence of engagement with exhibits
Camillen, Francesca, et al. "Multi agent simulation of pedestrian behavior in closed spatial environments." 2009 IEEE Toronto International Conference Science and Technology for Humanity (TIC-STH). IEEE, 2009.: describing multi-agent simulation of evacuations and visitor movement in museums based on positions of exits
JP2007299023A: describing simulation of human behavior and effects of congestion on recognition/engagement with advertisements using a behavior model 
Izumi, Kiyoshi. "Space design by agent simulation based on real trajectory data." SICE Annual Conference 2011. IEEE, 2011.: describing space design in indoor layouts based on simulated trajectories of human behavior 
US10922962 describing use of a utility function to calculate satisfaction of an action based on a summation of relevant variables including congestion in order to simulate traffic congestion 
Apostolakis, Alexandros, and Shabbar Jaffry. "A choice modeling application for Greek heritage attractions." Journal of travel research 43.3 (2005): 309-318.: describing the use of discrete choice modeling and a utility function comprising a summation of terms for situational characteristics affecting tourist decision making multiplied by a vector of coefficients for individual tastes 
CN102750411A and CN102750427B; describing various agent simulation and modeling calculations for behavior simulation and action selection including describing use of utility functions in discrete choice modeling constructed from a summation of each micro-variable multiplied by a respective weight coefficient
CN105335588A: describing crowd evacuation modeling and simulation including selection of target positions based on conflict resolution and crowding factors;
Furthermore, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624